                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION

                                       No. 4:13-CR-34-F-1

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )          REASSIGNMENT ORDER
                                                  )
 MICHAEL WAYNE ROUSE, JR.                         )




       At the direction of the Court, and for the continued efficient administration of justice, the

this case is reassigned to the Honorable Terrence W. Boyle, Chief United States District Judge, for

all further proceedings. All future documents shall reflect the revised case number of 4:13-

CR-34-BO-1.



       SO ORDERED. This the 21st day of November, 2019.


                                                             /s/ Peter A. Moore, Jr.
                                                             Clerk of Court
